         Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


 AUSTIN BLAKE THRASHER,
                                                        Case No. 1:20-cv-00111-DCN
                        Petitioner,
                                                        INITIAL REVIEW ORDER
         v.

 WARDEN DAVIS,

                        Respondent.


       Petitioner Austin Blake Thrasher has filed an Amended Petition for Writ of Habeas

Corpus challenging Petitioner’s state court convictions. See Dkt. 14. The Court now

reviews the Amended Petition to determine whether it is subject to summary dismissal

pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases

(“Habeas Rules”).

                                   REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine whether

it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is appropriate where

“it plainly appears from the face of the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” Id.


INITIAL REVIEW ORDER - 1
         Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 2 of 12




2.      Discussion

        In First Judicial District Court in Bonner County, Idaho, Petitioner pleaded guilty

to first-degree murder and grand theft. The judgment of conviction was entered on April

16, 2013. Petitioner was sentenced to life in prison with 25 years fixed. Petitioner pursued

a direct appeal and filed a motion for reduction of sentence under Idaho Criminal Rule 35.

Dkt. 14 at 1–3.

        The Court construes the Amended Petition as asserting the following claims.1 Claim

1(a)2 alleges that Petitioner’s guilty plea was involuntary because Petitioner was

incompetent and because the police coerced him into pleading guilty. Claim 1(b) appears

to assert a violation of Petitioner’s right to be free from compelled self-incrimination

because he was not informed that he could remain silent during the presentence

investigation; therefore, alleges Petitioner, his presentence investigation report was illegal.

Claim 1(c) appears to assert a due process violation during sentencing because a

neuropsychological examination either was not performed or, if performed, was not

provided to Petitioner.

        Petitioner may proceed on the Amended Petition to the extent that the claims (1) are

cognizable in a federal habeas corpus action, (2) were timely filed in this Court, and (3)

were either properly exhausted in state court or are subject to a legal excuse for any failure

to exhaust in a proper manner. It is necessary for the Court to review portions of the state


1
 Petitioner must inform the Court and Respondent, within 28 days after entry of this Order, if the Court’s
construction of Petitioner’s claims is incorrect.
2
  Petitioner’s allegations are contained within a single paragraph. The Court has added alphanumeric
identifiers to Petitioner’s claims for ease of reference.


INITIAL REVIEW ORDER - 2
         Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 3 of 12




court record to resolve preliminary procedural issues, and it would also be helpful to

receive briefing from Respondent. Therefore, the Court will order the Clerk to serve a copy

of the Petition on counsel for Respondent, who may respond either by answer or pre-answer

motion and who will provide relevant portions of the state court record to this Court.

3.      Potentially Applicable Standards of Law

        Because Petitioner is pro se and because the Court finds that focused briefing from

the parties would be beneficial in this case, the Court provides the following standards of

law that might, or might not, be applicable to the Petition.

        A.      Statute of Limitations

         The Antiterrorism and Effective Death Penalty Act (“AEDPA”) requires a

petitioner to seek federal habeas corpus relief within one year from “the date on which the

judgment became final by the conclusion of direct review or the expiration of the time for

seeking such review.”3 28 U.S.C. § 2244(d)(1)(A). However, the one-year statute of

limitations can be tolled (or suspended) under certain circumstances. AEDPA provides for




3
  Several other triggering events for the statute of limitations exist—but are less common—and are set forth
in subsections 2244(d)(1)(B)-(D):

        (B) the date on which the impediment to filing an application created by State action in
        violation of the Constitution or laws of the United States is removed, if the applicant was
        prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially recognized by the
        Supreme Court, if the right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or claims presented could have
        been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).


INITIAL REVIEW ORDER - 3
        Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 4 of 12




tolling for all of “[t]he time during which a properly filed application for State post-

conviction or other collateral review ... is pending.” 28 U.S.C. § 2244(d)(2). A motion to

reduce a sentence that is not a part of the direct review process and that requires re-

examination of the sentence qualifies as a collateral review application that tolls the one-

year statute of limitations. Wall v. Kholi, 562 U.S. 545, 555-56 (2011). Thus, to the extent

that a petitioner properly filed an application for post-conviction relief or other collateral

challenge in state court, the one-year federal limitations period stops running on the filing

date of the state court action and resumes when the action is completed.

       The statute of limitations can also be equitably tolled under exceptional

circumstances. “[A] petitioner is entitled to equitable tolling only if he shows (1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

(internal quotation marks omitted). In addition, AEDPA’s statute of limitations is subject

to an actual innocence exception. A petitioner who satisfies the actual innocence gateway

standard may have otherwise time-barred claims heard on the merits. McQuiggin v.

Perkins, 133 S. Ct. 1924, 1931-32 (2013); Lee v. Lampert, 653 F.3d 929, 937 (9th Cir.

2011) (en banc). Actual innocence in this context means “factual innocence, not mere legal

insufficiency.” Bousley v. United States, 523 U.S. 614, 624 (1998).

       B.     Exhaustion and Procedural Default

       A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s


INITIAL REVIEW ORDER - 4
           Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 5 of 12




established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court. Id.

at 847.

          When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and it is clear that the state court would now refuse to consider it because

of the state’s procedural rules, the claim is procedurally defaulted. Gray, 518 U.S. at 161-

62. Procedurally defaulted claims include those within the following circumstances: (1)

when a petitioner has completely failed to raise a claim before the Idaho courts; (2) when

a petitioner has raised a claim, but has failed to fully and fairly present it as a federal claim

to the Idaho courts; and (3) when the Idaho courts have rejected a claim on an adequate

and independent state procedural ground. Id.; Baldwin v. Reese, 541 U.S. 27, 32 (2004);

Coleman v. Thompson, 501 U.S. 722, 750 (1991).

          If a claim is procedurally defaulted, a federal court can still hear the merits of the

claim if the petitioner meets one of two exceptions: (1) a showing of adequate legal cause

for the default and prejudice arising from the default, see Coleman, 501 U.S. at 731, or (2)

a showing of actual innocence, which means that a miscarriage of justice will occur if the

claim is not heard in federal court, see Schlup v. Delo, 513 U.S. 298, 329 (1995); Murray

v. Carrier, 477 U.S. 478, 488 (1986).

          To show “cause” for a procedural default, a petitioner must ordinarily demonstrate


INITIAL REVIEW ORDER - 5
        Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 6 of 12




that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray, 477 U.S. at 488. To show

“prejudice,” a petitioner generally bears “the burden of showing not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his actual

and substantial disadvantage, infecting his entire [proceeding] with errors of constitutional

dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Cause for the default may exist as a result of ineffective assistance of counsel. For

example, the failure on appeal to raise a meritorious claim of trial error may render that

claim procedurally defaulted. See Edwards v. Carpenter, 529 U.S. 446, 452 (2000) (“[I]n

certain circumstances counsel’s ineffectiveness in failing properly to preserve the claim for

review in state court will suffice.”). However, for ineffective assistance of counsel of trial

or direct appeal counsel to serve as cause to excuse the default of a claim, that ineffective

assistance claim must itself have been separately presented to the state appellate courts. Id.

at 451 (“[A]n ineffective-assistance-of-counsel claim asserted as cause for the procedural

default of another claim can itself be procedurally defaulted.”) If the ineffective assistance

asserted as cause was not fairly presented to the state courts, a petitioner must show that an

excuse for that separate default exists, as well.

       A petitioner does not have a federal constitutional right to the effective assistance

of counsel during state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551,

554 (1987); Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). As a result, the general

rule is that any errors of counsel during a post-conviction action cannot serve as a basis for

cause to excuse a procedural default. Coleman, 501 U.S. at 752.


INITIAL REVIEW ORDER - 6
        Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 7 of 12




       However, the Supreme Court established an exception to that general rule in

Martinez v. Ryan, 566 U.S. 1 (2012). Martinez held that, in limited circumstances,

“[i]nadequate assistance of counsel at initial-review collateral proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id. at

9. The Supreme Court has described and clarified the Martinez cause and prejudice test as

consisting of four necessary prongs: (1) the underlying claim of ineffective assistance of

trial counsel (“IATC”) must be a “substantial” claim; (2) the “cause” for the procedural

default consists of there being “no counsel” or only “ineffective” counsel during the state

collateral review proceeding; (3) the state collateral review proceeding was the “initial”

collateral review proceeding where the IATC claim could have been brought; and (4) state

law requires that an IATC claim be raised in an initial-review collateral proceeding, or by

“design and operation” such claims must be raised that way, rather than on direct appeal.

Trevino v. Thaler, 569 U.S. 413, 423, 429 (2013).

       Any argument that a claim is procedurally defaulted must identify the proceeding

in which the claim was purportedly defaulted and, if the claim was raised in state court at

any point (in a procedurally proper manner or not), must also include a citation to the state

court record where the claim was raised.

                   REQUEST FOR APPOINTMENT OF COUNSEL

       Petitioner has also requested appointment of counsel. There is no constitutional right

to counsel in a habeas corpus action. Coleman, 501 U.S. at 755. A habeas petitioner has a

right to counsel, as provided by rule, if an evidentiary hearing is required in the case. See

Habeas Rule 8(c). In addition, the Court may exercise its discretion to appoint counsel for


INITIAL REVIEW ORDER - 7
        Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 8 of 12




an indigent petitioner in any case where required by the interests of justice. 28 U.S.C. §

2254(h); 18 U.S.C. § 3006A(a)(2)(B). Whether counsel should be appointed turns on the

petitioner’s ability to articulate the claims in light of the complexity of the legal issues and

the petitioner’s likelihood of success on the merits. See Weygandt v. Look, 718 F.2d 952,

954 (9th Cir. 1983) (per curiam).

       At this point, the Court concludes that, based on the evidence currently in the record

(Dkt. 14) it will be unlikely that Petitioner will be able to meet the strict standards of 28

U.S.C. § 2254(d) for issuance of a writ of habeas corpus. Therefore, at this time the Court

will deny the request for appointment of counsel without prejudice.

                                           ORDER

       IT IS ORDERED:

       1.     Petitioner’s request for appointment of counsel (contained in the Amended

              Petition) is DENIED without prejudice.

       2.     The Clerk of Court will serve (via ECF) a copy of the Amended Petition

              (Dkt. 14), along with any attachments, together with a copy of this Order, on

              L. LaMont Anderson, on behalf of Respondent, at Mr. Anderson’s registered

              ECF address.

       3.     Within 120 days after service of the Petition, Respondent may file either of

              the following: (1) a motion for summary dismissal or partial summary

              dismissal on procedural grounds (which may be followed by an answer if the

              motion is unsuccessful); or (2) an answer and brief, on the claims that were

              adjudicated on the merits by the Idaho Supreme Court, that also includes a


INITIAL REVIEW ORDER - 8
      Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 9 of 12




           brief summary (between one paragraph and several pages) of any procedural

           defenses for any claims (which may be argued in the alternative). If

           Respondent files an answer and brief, the Court first may consider the claims

           that were adjudicated on the merits by the Idaho Supreme Court; for any

           claims that appear to warrant relief or any claims not disposed of on the

           merits that appear subject to procedural defenses, the Court may then

           determine whether those claims are barred by any procedural defenses and

           will call for additional briefing, evidence, or a hearing, if necessary.

     4.    Respondent must file with the responsive pleading or motion, or within a

           reasonable time thereafter, a copy of all portions of the state court record

           previously transcribed that are relevant to a determination of the issues

           presented. Any presentence investigation reports or evaluations—which

           must be provided to the Court if the Petition contains any sentencing

           claims—must be filed under seal. The lodging of the remainder of the state

           court record, to the extent that it is lodged in paper format, is exempt from

           the redaction requirements, as provided in District of Idaho Local Civil Rule

           5.5(c).

     5.    If the response to the habeas petition is an answer, Petitioner must file a reply

           (formerly called a traverse), containing a brief rebutting Respondent’s

           answer and brief, which must be filed and served within 28 days after service

           of the answer and brief. Respondent has the option of filing a sur-reply within




INITIAL REVIEW ORDER - 9
      Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 10 of 12




           14 days after service of the reply. At that point, the case will be deemed ready

           for a final decision.

     6.    If the response to the habeas petition is a motion, Petitioner’s response must

           be filed and served within 28 days after service of the motion, and

           Respondent’s reply, if any, must be filed and served within 14 days

           thereafter.

     7.    In the response to the habeas petition, whether a motion or an answer and

           brief, Respondent must include citations to all portions of the state court

           record that support Respondent’s assertions. Although Respondent may

           include citations to a state appellate court decision that describes events that

           took place in a lower court, Respondent must also include citations to the

           underlying lower court record.

     8.    No party may file supplemental responses, replies, affidavits, or other

           documents not expressly authorized by the Local Rules or by this Order

           without first obtaining leave of Court.

     9.    No discovery may be undertaken in this matter unless a party obtains prior

           leave of Court, pursuant to Rule 6 of the Habeas Rules.

     10.   The parties may, but need not, file the following in this matter: (1) notices of

           non-objections to motions to which they do not object; (2) responses to

           motions for appointment of counsel; (3) responses to motions that are

           meritless, frivolous, or filed in contravention of this Order; or (4) notices of




INITIAL REVIEW ORDER - 10
      Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 11 of 12




           intent not to file a reply. If additional briefing is required on any issue, the

           Court will order it.

     11.   Each party must ensure that all documents filed with the Court are

           simultaneously served via the ECF system or by first-class mail upon the

           opposing party (through counsel if the party has counsel), pursuant to Federal

           Rule of Civil Procedure 5. Each party must sign and attach a proper mailing

           certificate to each document filed with the court, showing the manner of

           service, date of service, address of service, and name of the person upon

           whom service was made, or as specified by the applicable ECF rules. The

           Court will not consider ex parte requests unless a motion may be heard ex

           parte according to the rules and the motion is clearly identified as requesting

           an ex parte order, pursuant to Local Rule 7.2. (“Ex parte” means that a party

           has provided a document to the court, but that the party did not provide a

           copy of the document to the other party to the litigation.)

     12.   All Court filings requesting relief or requesting that the Court make a ruling

           or take an action of any kind must be in the form of a pleading or motion,

           with an appropriate caption designating the name of the pleading or motion,

           served on all parties to the litigation, pursuant to Federal Rules of Civil

           Procedure 7, 10 and 11, and Local Rules 5.2 and 7.1. The Court will not

           consider requests made in the form of letters.

     13.   Petitioner must at all times keep the Court and Respondent advised of any

           change in address.


INITIAL REVIEW ORDER - 11
      Case 1:20-cv-00111-DCN Document 15 Filed 08/06/20 Page 12 of 12




     14.   If Petitioner’s custodian changes at any point during this litigation, Petitioner

           must file a Notice of Substitution of Respondent within 28 days of such

           change, identifying the person who is substituted as Respondent. See Fed. R.

           Civ. P. 25(d); Habeas Rule 2(a).


                                               DATED: August 6, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




INITIAL REVIEW ORDER - 12
